Citation Nr: 0002943	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-40 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a herniated nucleus pulposus, L4-L5, secondary 
to the veteran's service-connected chronic low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's chronic low back strain.

3.  Entitlement to a temporary total disability rating based 
upon convalescence, following a period of hospitalization 
from December 9 to December 20, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to June 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim of entitlement to service 
connection for a herniated disc, L4-L5, his claim for an 
increased rating, and his claim for a temporary total 
disability rating based upon convalescence.

The Board notes that the veteran's claim was before the Board 
in May 1998.  At that time, it was remanded for additional 
development.  Specifically, the Board found that the RO had 
not obtained all of the VA treatment records identified by 
the veteran, which had been the subject of the Board's 
earlier remand in October 1996.  Current review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO either obtained the additional records 
identified by the veteran and incorporated them into the 
claims folder or was informed that no records were available.

With respect to the veteran's claim for service connection 
for post-operative residuals of a herniated nucleus pulposus, 
L4-L5, the record indicates that direct service connection 
was denied in a March 1990 rating decision, which the veteran 
did not appeal.  As such, this prior denial became final in 
accordance with applicable law.  However, in its October 1996 
remand, the Board noted that recent changes in the law had 
created a new basis of entitlement in this instance and that 
the veteran had a claim for secondary service connection 
(aggravation) separate and distinct from the earlier denied 
claim.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also 
Spencer v. Brown, 4 Vet. App. 283 (1993).  As such, the Board 
remanded the veteran's claim for secondary service connection 
to the RO for initial consideration.  Given this procedural 
development, the Board will now consider only the veteran's 
entitlement to secondary service connection, pursuant to 
Allen v. Brown.

With respect to the veteran's claim for an increased 
evaluation, service connection for chronic low back strain 
was granted in a September 1982 rating decision, and a 20 
percent evaluation was assigned.  Subsequent to a VA 
examination in August 1985, the RO, in a September 1985 
rating decision, decreased the veteran's disability rating to 
10 percent.  The RO confirmed and continued this 10 percent 
evaluation in a March 1990 rating decision.  In October 1992, 
the RO received another claim from the veteran asking for an 
increased evaluation, which it denied in a February 1993 
rating decision.  The veteran then filed this appeal.  The 
veteran's 10 percent disability rating remains in effect and 
is the subject of this appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993).

With respect to the veteran's claim for a temporary total 
disability rating based on convalescence, the Board notes 
that there are three distinct periods for which the veteran 
has sought such a rating.  The record shows that the veteran 
was hospitalized in the Wilmington VA Medical Center in 
January 1990.  The RO subsequently denied any benefits for 
this period of hospitalization in a March 1990 rating 
decision.  The veteran did not appeal this determination, and 
as such, this denial became final in accordance with 
applicable law.  The record also shows that the veteran was 
hospitalized in the Philadelphia VA Medical Center in 
February 1990 and that he filed a claim for benefits under 
38 C.F.R. § 4.30 (Paragraph 30) that same month.  This period 
was not addressed by the RO in its March 1990 rating 
decision, nor was it addressed in the February 1993 rating 
decision, which is the basis for this appeal currently before 
the Board.  Therefore, the RO has yet to adjudicate this 
period and the veteran's possible entitlement to benefits.  
It is not in appellate status, and the Board refers this 
matter to the RO for consideration and further development, 
as warranted.  Finally, the record indicates that, in October 
1992, the veteran filed another claim for Paragraph 30 
benefits, this time for a period of convalescence following 
hospitalization in December 1991.  The RO denied such 
entitlement in a February 1993 rating decision, and the 
veteran then perfected his appeal as to this issue.  At his 
RO hearing (conducted in October 1993), both the veteran and 
his representative presented argument only as to the December 
1991 hospitalization and the veteran's subsequent 
convalescence.  As such, the Board finds that the issue 
currently before it for consideration to be as framed on the 
title page of this decision.  The Board will only address 
entitlement to Paragraph 30 benefits, following the veteran's 
December 1991 period of hospitalization.


FINDINGS OF FACT

1.  Competent medical evidence showing aggravation of (or any 
causal relationship between) the veteran's nonservice-
connected residuals of a herniated nucleus pulposus, L4-L5, 
by his service-connected chronic low back strain has not been 
presented.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim as to the issue of entitlement to an 
increased evaluation for chronic low back strain has been 
obtained by the RO.

3.  The veteran's chronic low back strain is manifested by 
complaints suggestive of severe low back pain and episodes of 
the back going out.  Clinically, range of motion testing 
found moderate to severe limitation of motion of the lumbar 
spine.

4.  Service connection has been granted for chronic low back 
strain.

5.  The veteran was hospitalized from December 9 to December 
20, 1991, for recurrent herniation of nucleus pulposus, L4.  
Upon discharge, the veteran was ambulating without 
difficulty, with much relief of his symptoms and back pain.  
His activity level was restricted to the extent that he could 
not lift or drive.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for post-
operative residuals of a herniated nucleus pulposus, L4-L5, 
secondary to the veteran's service-connected chronic low back 
strain, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

2.  The schedular criteria for a 40 percent disability rating 
for the veteran's chronic low back strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).

3.  The requirements for a temporary total rating based upon 
convalescence, following a period of hospitalization from 
December 9 to December 20, 1991, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

With respect to claims for service connection, a veteran 
claiming entitlement to VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a) (West 1991).  A well grounded claim is a 
plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

VA regulation provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall also be service-connected.  38 C.F.R. § 3.310(a) 
(1999).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

With respect to evaluation of the veteran's chronic low back 
strain, disability ratings are based, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

In this instance, the veteran's chronic low back strain is 
addressed by the schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5295 (Lumbosacral strain) 
provides for a 10 percent evaluation where there is 
characteristic pain on motion.  A 20 percent evaluation, the 
next higher evaluation available, is provided for where there 
is evidence of muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral, in standing 
position.  A maximum 40 percent evaluation is provided for 
where there is evidence of severe lumbosacral strain, with 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the veteran's claim for a temporary total 
rating, a total temporary rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month, following such 
hospital discharge or release.  38 C.F.R. § 4.30 (1999).  
Total ratings will be assigned if treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence; if treatment of a service-
connected disability resulted in surgery with severe post-
operative residuals, such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or if treatment of a service-connected disability 
resulted in the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches.  Id.

II.  Factual Background

With respect to the all three issues on appeal, the pertinent 
evidence of record consists of the veteran's service medical 
records, VA examinations (conducted in August 1982, in August 
1985, in November 1988, in January 1993, in December 1993, 
and in May 1997), VA treatment records (dated from August 
1988 to September 1998), private medical records (dated from 
July 1989 to June 1998), and the veteran's testimony at his 
RO hearing.

The veteran's service medical records are replete with 
entries as to the veteran's low back pain, which was 
subsequently diagnosed as chronic low back pain syndrome, but 
reflect no diagnosis of or clinical findings indicating a 
herniated disc.  It was noted in a January 1975 entry that 
the veteran had bent over while shaving and that his back 
went out.  At that time, he complained of pain centrally at 
L4, with radicular pain around both flanks.  The veteran 
reported no symptoms in his legs.  The initial impression was 
questionable herniated disc.  The veteran was hospitalized 
for five days in order to rule out a herniated disc, and it 
was noted later that month that evidently the veteran did not 
have a herniated disc.  The veteran was put on profile.  A 
September 1976 Physical Profile Record noted the veteran's 
defect to be a congenital lumbosacral anomaly (partial 
sacralization L5).  Upon retirement examination (conducted in 
March 1982), chronic low back pain syndrome was noted, as was 
the veteran's intermittent use of a back brace.  A herniated 
disc was not recorded.

The August 1982 VA examination contains the diagnosis of 
chronic back strain, due to congenital L5 and obesity.  A 
contemporaneous x-ray study of the lumbar spine showed that 
L5 was transitional on the left side.  No bony radiculopathy 
was seen, and disc spaces appeared intact.

The August 1985 VA examination reflects the veteran's report 
that he had been in pain every day since December 1974.  A 
contemporaneous x-ray study of the lumbar spine showed that 
L5 was transitional, with bilateral sacralization but no 
other abnormality.  Disc spaces still appeared to be intact.  
The diagnoses were transitional anomaly of L5, bilaterally, 
congenital in origin, and chronic mechanical lumbosacral 
strain, probably secondary to the first.

An August 1988 x-ray study taken at the Wilmington VA Medical 
Center showed mild degenerative joint disease of the 
veteran's lumbar spine.

The November 1988 VA examination reflects the veteran's 
complaints of low back pain and references the August 1988 x-
ray study of the veteran's lumbar spine.  Subsequent to 
orthopedic examination, the diagnoses were, in pertinent 
part, possible degenerative joint disease of the lumbar spine 
and obesity.

Private medical records from Dr. K. dG., D.C., (dated in June 
1989) indicate that the veteran sought treatment for low back 
pain and for a sharp pain in the left hip.  It was noted that 
the veteran's present episode of low back pain had begun in 
April 1989, when he had bent over.  Subsequent to 
examination, the diagnosis was vertebral subluxation complex, 
with components of neurological compression syndrome.  
Complications listed were scoliosis, ligament laxity, and 
myofascitis.  This resulted in lumbar radiculitis, muscle 
spasms, hip neuralgia, and thoracalgia.  The recorded 
impression was acute episode of a chronic lumbar spinal 
injury and distortion syndrome, with associated ligament 
changes aggravated by scoliosis.

Records from the Wilmington VA Medical Center show that the 
veteran was treated for an L4-L5 herniated disc in January 
1990.  It was noted that the veteran had a long history of 
back pain, since 1970.  The veteran stated that he had been 
treated conservatively during this time, but he was prompted 
to come to the emergency room because he felt a pull on his 
left leg and a sharp pain going from the back of his hip and 
down his leg to his foot while trying to step into his truck.  
The veteran was admitted and treated symptomatically with bed 
rest and pain medication.  Upon discharge, it as noted that 
the veteran was to follow-up with the Philadelphia VA Medical 
Center.  There was no discussion as to any causal or 
aggravating relationship between the veteran's service-
connected chronic low back strain and his herniated disc.

Records from the Philadelphia VA Medical Center in December 
1991 show that the veteran underwent a left L4-L5 
hemilaminectomy and microdiscectomy in February 1990.  The 
veteran's chronic low back pain was not referenced in these 
records, and no opinion was expressed as to the etiology of 
the veteran's herniated disc.

Records from the Mountain Home VA Medical Center reflect the 
veteran's earlier herniated disc repair at the Philadelphia 
VA Medical Center.  It was noted at admission that the 
veteran had a seven-week history of severe low back pain, 
with pain and numbness radiating down his right leg.  No 
other significant past medical history was indicated.  The 
veteran underwent a myelogram and post-myelogram CT scan, 
which revealed an amputation of the root at L-4 and post-
surgical change on the contralateral side.  The veteran was 
discharged four days post-operative, and it was noted that he 
was ambulating without difficulty, with much pain relief of 
his symptoms and back pain.  His incision was healing well, 
and follow-up was scheduled in the Neurosurgery Clinic in one 
week.  Upon discharge, the veteran was not to lift or drive.  
A neurosurgery follow-up note shows that the veteran had good 
resolution of his symptoms, with the exception of some 
lateral foot residual numbness.

The January 1993 VA neurological examination found right 
sciatic and anterior peroneal sural nerve dysfunction, 
secondary to lumbar herniated nucleus pulposus and spinal 
stenosis post hemilaminectomy.  There was also associated 
lumbar fibromyositis.  The examiner stated that the veteran 
was totally disabled and seriously handicapped, secondary to 
his service-connected back disability.

At his RO hearing (conducted in October 1993), the veteran 
testified that he had back spasms and pain in the lower 
extremity, all the way across the lower part of his back, on 
both the right and left sides.  (Transcript (T.) at 3).  
Slightly bending forward caused an increase in pain.  Id.  
The veteran stated that he could bend laterally but with some 
discomfort.  Id.  He could walk about 1/4 of a mile before 
experiencing back pain.  (T. at 4).  The veteran reported 
that spasms affected both the right and left sides of his 
spine equally.  Id.  When asked if it was suspected in 
service that he had a bulging disc, the veteran responded in 
the affirmative.  Id.  Following his hospitalization at 
Mountain Home VA Medical Center, the veteran testified that 
the doctor had told him to stay in bed for several weeks, for 
more than four weeks.  (T. at 6).  When presented with the 
criteria for a 40 percent evaluation for lumbosacral strain, 
the veteran indicated that he experienced all of those 
symptoms every day.  (T. at 6-7).  When asked how long his 
symptoms lasted, the veteran stated that it could be several 
hours or all day.  (T. at 7).  The veteran also stated that 
he had complained of numbness in his legs while in service.  
Id.  When asked if he had ever injured himself on the job 
after leaving service, the veteran responded in the negative.  
(T. at 9).  In closing, the veteran's representative asserted 
that service connection for the veteran's low back was based 
on aggravation of a preexisting condition.  Id.  Given the 
medical evidence of record, the representative could not 
understand how the rating board could fail to see a 
relationship between the veteran's service-connected 
disability and his subsequent laminectomies.  (T. at 9-10).

The December 1993 VA examination references the veteran's 
service medical history as to his low back strain and his 
post-service lumbar hemilaminectomy on the right for a 
herniated nucleus pulposus at the L4-L5 level in 1990 and his 
laminectomy for another herniated nucleus pulposus at the L4-
L5 level in 1991.  An MRI of the veteran's lumbar spine 
revealed central disc herniation of the L2-L3 level, causing 
mild to moderate spinal stenosis and moderate spinal stenosis 
at the L4-L5 level, secondary to degenerative changes.  The 
examiner referenced prior CT scans and x-ray studies of the 
lumbar spine, which showed a progression of this spinal 
stenosis due to a herniated nucleus pulposus at these two 
levels, despite two intervening surgeries.  Range of motion 
testing of the lumbar spine found left lateral flexion to be 
10 degrees, with pain; right lateral flexion was also 10 
degrees, with pain.  Right and left rotation was also to 10 
degrees and with pain, and it was noted that the veteran 
grimaced upon testing.  The pertinent diagnoses were status 
post lumbar hemilaminectomy with resulting herniated nucleus 
pulposus at the L2-L3 level, with moderate spinal stenosis 
and moderate spinal stenosis at the L4-L5 level, secondary to 
degenerative changes, and right sciatic neuritis, secondary 
to the first.  The examiner did not discuss any causal or 
aggravating relationship between the veteran's service-
connected chronic low back strain and the subsequent 
herniated nucleus pulposus.

Additional VA treatment records pertain primarily to control 
of the veteran's diabetes mellitus and to his lupus.  An 
entry dated in November 1995, though, indicates that the 
veteran hurt his back while throwing a bag of trash into a 
dumpster.  The veteran had felt a pop and a give in his back 
on the left side.  A March 1996 entry concerns results from 
the veteran's CT scan of the spine.  It was noted at that 
time that the veteran had osteoarthritis and degenerative 
disc disease.

The May 1997 VA examination reflects the veteran's service 
medical history of having strained his back in 1974.  The 
veteran continued to have episodes where his back would go 
out on him, resulting in significant pain and limitation for 
several weeks at a time.  During these episodes, there was no 
numbness or tingling down the veteran's lower extremities.  
His back pain was centered in the lower back and would feel 
ice cold.  This examination also reflects the veteran's 
injury in 1990, when he was stepping into his truck.  At that 
time, the veteran experienced severe pain in his lower back, 
which was worse than before.  The veteran reported that he 
developed tingling, numbness, and discomfort in his lower 
extremities following surgery in 1991.  The veteran continued 
to complain of severe low back pain and persistent numbness 
and weakness in the right lower extremity, secondary to the 
right-sided disc herniation and nerve damage.  The veteran 
also complained of continued episodes of his back going out.  
When his back did go out, the veteran reported that he needed 
a walker to ambulate.  The examiner stated that the veteran's 
complaints were suggestive of severe low back pain.  Range of 
motion testing of the lumbar spine showed 60 degrees of 
forward flexion, extension to 20 degrees, lateral bending of 
15 degrees to the left and 20 degrees to the right, and 
lateral rotation was 20 degrees bilaterally.  It was noted 
that the veteran experienced some discomfort in his back and 
knees with forward flexion and in his back with lateral 
bending and rotation.  The examiner referenced x-rays of the 
veteran's lumbar spine from November 1996, which showed 
apparent sacralization of L5.  There was also evidence of a 
right laminectomy at L4 and some mild anterior osteocytic 
change at the bodies of L2, L3, L4, and L5, with some mild 
disc space narrowing at L4-L5.  There did not appear to be 
any facet arthrosis or evidence of scoliosis or evidence of 
spondylolysis/spondylolisthesis.  The diagnosis was chronic 
low back pain syndrome.  The examiner stated that the veteran 
did, indeed, have significant disability secondary to his 
chronic low back pain syndrome, but the examiner did not 
believe that the veteran's history of herniated discs both at 
L4 and L5, both on the right and left side, that occurred in 
1990 and 1991 were related to the veteran's low back strain 
in 1974.

Additional private medical records pertain primarily to the 
veteran's diabetes mellitus, his lupus, and to his benign 
prostatic hypertrophy.  The veteran's complaints of lower 
back pain were noted in a November 1997 entry, though, as was 
his history of herniated discs with surgery and arthritis.

III.  Analysis

With respect to the veteran's claim for secondary service 
connection, the Board recognizes the veteran's contention 
that he was granted service connection for chronic low back 
strain, which was the result of a congenital anomaly at L5, 
and, therefore, he should be granted service connection for a 
herniated nucleus pulposus at L4-L5, as the area involved is 
the same.  However, the Board must adhere to established laws 
and regulations in its determinations.  As such, the 
veteran's claim for secondary service connection (aggravation 
pursuant to Allen v. Brown) must be denied, as it is not well 
grounded.

Specifically, none of the clinical evidence of record speaks 
to any causal or aggravating relationship between the 
veteran's service-connected chronic low back strain and his 
subsequent herniated nucleus pulposus at L4-L5.  Rather, it 
was noted in the May 1997 VA examination, conducted pursuant 
to the Board's October 1996 remand, that the veteran's 
history of herniated discs both at L4 and L5, both on the 
left and right sides, that occurred in 1990 and 1991, were 
not related to his low back strain in 1974, while in service.  
As such, the veteran has proffered only his assertions that 
the two are related.  In this respect, nothing in the record 
indicates that the veteran possesses the medical expertise 
necessary to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of some causal 
or aggravating relationship between the veteran's service 
connected chronic low back strain and his herniated nucleus 
pulposus, L4-L5, the veteran has not submitted a well 
grounded claim of entitlement to secondary service 
connection, specifically for aggravation of a nonservice-
connected disorder by a service-connected disability.  See 
Allen v. Brown, supra; see also Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support this claim in the August 1999 
supplemental statement of the case, as he was informed of the 
evidentiary requirements of a well-grounded claim and told 
that medical evidence as to a relationship between his 
chronic low back strain and his herniated nucleus pulposus, 
L4-L5, was necessary.  Moreover, the veteran has not provided 
any indication of the existence of additional evidence that 
would make this claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  Here, pursuant to the Board's remands, the RO has 
obtained all of the treatment records identified by the 
veteran that were available.  With respect to one of the 
veteran's private physicians, Dr. R. A. G. M.D., the RO 
requested these records from the doctor, but the request was 
returned as undeliverable.  With respect to Dr. J. B. A., 
M.D., no response was received, and the RO informed the 
veteran as such.  The veteran, in turn, did not provide 
copies of these records.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b).  In 
addition, although the veteran's representative has requested 
that this issue be referred to an independent medical expert 
for an opinion, the Board does not have a duty to further 
develop the claim.  

With respect to evaluation of the veteran's chronic low back 
strain, initially, the Board finds that the veteran has 
submitted a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  His assertion that this disability is 
greater is sufficient to make the claim plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed pursuant to VA's duty to assist the 
veteran in development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

Moreover, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's chronic low back strain.  In light 
of the latest and most current development of the record, the 
Board is of the opinion that this case presents no 
evidentiary considerations which warrant an exposition of the 
more remote clinical evidence of record.  Here, the Board 
notes that the basic concept of the rating schedule is to 
compensate for present disability, not for past or potential 
future disability.  See 38 U.S.C.A. § 1155; see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, upon 
review of the pertinent clinical evidence of record and the 
applicable schedular criteria, the Board finds that a 40 
percent evaluation is warranted under Diagnostic Code 5295.

As discussed above, Diagnostic Code 5295 provides for a 10 
percent evaluation where there is characteristic pain on 
motion.  A 20 percent evaluation is warranted where there is 
evidence of muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in standing position.  A 
maximum 40 percent evaluation is warranted where there is 
evidence of severe lumbosacral strain, with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The veteran 
is currently evaluated as 10 percent disabled under this 
code.

Here, though, the Board notes that the record reflects the 
veteran's consistent complaints of daily and severe pain in 
his lower back.  The Board also notes that the examiner 
indicated upon VA examination in January 1993 that the 
veteran was seriously handicapped due to his service-
connected disability, that upon VA examination in December 
1993 the veteran had severe limitation of motion of the 
lumbar spine, and that upon VA examination in May 1997, the 
examiner stated that the veteran's complaints were suggestive 
of severe lower back pain and that the veteran had 
significant disability secondary to his chronic low back pain 
syndrome.  Further, the veteran's range of motion of the 
lumbar spine at that time was moderate.  As such, the Board 
finds that the veteran's chronic low back strain has been 
qualified as severe and significant and that his limitation 
of motion has been found to be from moderate to severe.  
Given applicable VA regulation that directs that where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, the Board finds that the veteran's 
current disability picture more nearly approximates the 
criteria required for a 40 percent evaluation under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.7; 38 U.S.C.A. 
§ 5107(b).

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their 
application.  Here, the Board has determined that the 
veteran's complaints of daily and severe pain and the 
objective evidence of severe and significant disability due 
to his chronic low back strain approximate a severe rating 
under Diagnostic Code 5295 and has, accordingly, assigned the 
maximum disability rating provided for under this code.  
Further, absent clinical evidence of a causal or aggravating 
relationship between the veteran's service-connected chronic 
low back strain and his herniated nucleus pulposus, L4-L5, 
Diagnostic Code 5293 (Intervertebral disc syndrome), which 
provides for a higher evaluation of 60 percent, is not for 
application.

With respect to the veteran's claim for a temporary total 
rating based upon convalescence following a period of 
hospitalization from December 9 to December 12, 1991, the 
Board stresses its determination above that the veteran is 
not entitled to service connection for post-operative 
residuals, secondary to his service-connected chronic low 
back strain.  As such, the veteran is only service-connected 
for chronic low back strain, and the hospitalization in 
December 1991 was for recurrent herniation of nucleus 
pulposus at L4.

Total ratings will only be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence; if 
treatment of a service-connected disability resulted in 
surgery with severe post-operative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or if treatment of a 
service-connected disability resulted in the necessity for 
house confinement or the necessity for continued use of a 
wheelchair or crutches.  See 38 C.F.R. § 4.30 (emphasis 
added).

Clearly, then, VA regulation requires as a threshold matter 
that the treatment received (and the subsequent 
convalescence) be for a service-connected disability.  Id.  
In this instance, it is not.  The veteran is service-
connected for chronic low back strain, not for herniated 
nucleus pulposus, L4-L5, and as discussed above, the clinical 
evidence or record does not show a causal or aggravating 
relationship between the two.  

As such, absent treatment and subsequent convalescence for a 
service-connected disability, the veteran is not entitled to 
Paragraph 30 benefits.  



ORDER

Entitlement to service connection for post-operative 
residuals of a herniated nucleus pulposus, L4-L5, secondary 
to the veteran's service-connected chronic low back strain, 
is denied.

A 40 percent disability rating is granted for the veteran's 
chronic low back strain, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

A temporary total rating based upon convalescence following a 
period of hospitalization from December 9 to December 20, 
1991, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

